Case: 13-10317    Date Filed: 09/16/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10317
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:12-cr-00245-AKK-HGD-2

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                         versus

LESLIE DRAPER,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (September 16, 2013)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Leslie Draper appeals her conviction for being a felon in possession of a

firearm, in violation of 18 U.S.C § 922(g)(1). On appeal, Draper argues that the
              Case: 13-10317     Date Filed: 09/16/2013    Page: 2 of 3


district court erred by not granting her motion for judgment of acquittal because

there was insufficient evidence to establish that she possessed the gun.

      “We review de novo a district court’s denial of judgment of acquittal on

sufficiency of evidence grounds,” considering the evidence in the light most

favorable to the government, drawing all reasonable inferences in the

government’s favor. United States v. Friske, 640 F.3d 1288, 1290–91 (11th Cir.

2011). A verdict cannot be overturned “if any reasonable construction of the

evidence would have allowed the jury to find the defendant guilty beyond a

reasonable doubt.” Id. at 1291. However, if the government relies on

circumstantial evidence, reasonable inferences—not mere speculation—must

support the conviction. Id.

      Possession can be shown through either actual or constructive possession.

United States v. Perez, 661 F.3d 568, 576 (11th Cir. 2011). Constructive

possession requires both (1) that the defendant knew about the firearm’s presence

and (2) that she had the ability and intent to later exercise dominion and control

over that firearm. Id. The second requirement may be satisfied if the defendant

intended to exercise the dominion and control through another person. Id.

      A defendant’s “knowing participation in a joint criminal venture in which a

particular firearm is intended to play a central part permits the jury to reasonably

conclude that the defendant constructively possessed that gun.” Perez, 661 F.3d at


                                          2
              Case: 13-10317      Date Filed: 09/16/2013   Page: 3 of 3


576 –77; see also United States v. Gunn, 369 F.3d 1229, 1236 (11th Cir. 2004)

(holding that because the defendant was a passenger in the car that held the guns,

knew about the guns in the car, and played a leadership role in the armed robbery

that the guns were used for, there was sufficient evidence for the jury to find that

he had possession of the guns).

      Draper’s brother testified that she asked him if he wanted to buy a gun and

arranged for a time for him to meet her to look at it. Draper arrived at the meeting

place in a car with the gun and two companions. She was then arrested. The

police ran the identification number of the gun and discovered that it was stolen.

Draper was indicted in state court for receiving two stolen guns. She pleaded

guilty to receiving stolen property, and that plea was admitted into evidence in this

case. Because Draper contacted her brother to arrange the sale, arrived at the

designated place with the rifle in the car, and admitted to receiving stolen guns, the

jury could reasonably find that Draper constructively possessed the rifle in a joint

criminal venture to dispose of the stolen property.

      AFFIRMED.




                                          3